DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 07/30/2020.
Claims 22-39 are pending. 
Claim 22 is independent.


Claim Objections
Claims 22 objected to because of the following informalities:  recites "energised" should read "energized".  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huh et al. (US 2016/0105064).

Re claim 22, Huh teaches (Figures 1-2, 9-20 and 25) a slotless synchronous permanent (PM) magnet motor (IPM 100 with PM 40; para 62) comprising:
a rotor (10; para 62); and
a stator (not shown) configured to electromagnetically interact with the rotor (para 56; “couples with the stator winding magnetically”);
wherein:
the rotor (10) is provided with a first conductive metal layer (16) configured to create harmonic rotor saliency (para 56; introduces magnetic saliency for high frequency excitation),
in cross-section of the rotor (Fig. 9-20), the first metal layer (16) is provided peripherally on the rotor (Fig. 9), forming an arc of a first circle sector (para 56; are connected and form arcs of 180 degrees),
the rotor is further provided with a second conductive metal layer (14 and 12) configured to create harmonic rotor saliency (para 56),
in cross-section of the rotor, the second metal layer (14 and 12) is provided peripherally on the rotor (Fig. 9), forming an arc of a second circle sector (para 56; are connected and form arcs of 180 degrees),
a center of the arc of the second circle sector is at an angle with respect to a center of the arc of the first circle sector (para 56; are connected and form arcs of 180 degrees), and
the first metal layer and the second metal layer are connected to each other at each end portion (Fig. 9; first layer and second layer are connected at 14) or end of the rotor in an axial direction (Fig. 9 and 15; para 86), whereby an inductance of an electrical phase decreases as the first metal layer and second metal layer align with energised winding portions of that electrical phase (para 56 and 60), resulting in a harmonic rotor saliency enabling rotor position detection without using an angle encoder (para 56 and 60; introduces magnetic saliency for high frequency excitation, wherein this high frequency excitation can be used for sensorless motor control).

Re claim 23, Huh teaches the slotless synchronous PM motor as claimed in claim 22, wherein
the first metal layer is made of copper or aluminium (para 58; discloses the material can be made of aluminum, copper, alloys of copper or aluminum or other suitable material or combination of materials).

Re claim 24, Huh teaches the slotless synchronous PM motor as claimed in claim 22, wherein
the angle is about 180° (para 56).

Re claim 25, Huh teaches the slotless synchronous PM motor as claimed in claim 22, wherein the first metal layer (16) is arranged between magnet segments (40) of the rotor to form a first central plane (Fig. 15 discloses central plane) of the rotor (10), and the second metal layer (14 and 12) is arranged between magnet segments (40) of the rotor to form a second central plane of the rotor (Fig. 15 discloses a central plane), perpendicular to the first central plane (Fig. 15).

Re claim 26, Huh teaches the slotless synchronous PM motor as claimed in claim 22, wherein
first metal layer (16) extends along a majority of an axial length of the rotor (Figures 17-20 discloses metal layer 16 extending axial along the rotor).




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US 2016/0105064) as applied to claim 22 above, and further in view of Ha et al. (US 2005/0146306).

Re claim 27, Huh teaches a slotless synchronous PM motor (IPM 100 with PM 40; para 62) system comprising:
the slotless synchronous PM motor as claimed in claim 22 (Fig. 1-2, 9-20);
but fails to explicitly teach a power converter configured to inject a current or voltage into the synchronous PM motor;
current sensors configured to measure a current in the synchronous PM motor generated due to the current or voltage injected by the power converter; and
a control system configured to determine the rotor position based on the current measured by the current sensors.
Ha teaches (Figures 1-18) a power converter (102) configured to inject a current or voltage (para 75; 102 denotes a voltage type inverter) into the synchronous PM motor (101);
current sensors (fig. 1; discloses current being sensed at 103) configured to measure a current in the synchronous PM motor generated due to the current or voltage injected by the power converter (para para 77; a current detection signal); and
a control system (unit 120, 130 and 136) configured to determine the rotor position based on the current measured by the current sensors (para 78; an initial magnetic pole position estimation value 136 serves to input a detection current and a superposed frequency command and to estimated an initial magnetic pole position).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the system of Huh with the system of Ha to provide more stable
and reliable control (see Ha; abstract).

Re claim 28, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in claim 27, wherein the power converter (see Ha; para 75; 102 denotes a voltage type inverter) is configured to inject current to the synchronous PM motor using a switching frequency of switches of the power converter sufficiently high for a skin depth 6 (see Ha; Fig. 3; para 104) in the first metal layer to be less than a thickness h of the first metal layer (see Ha; para 105), the skin depth 6 being defined by
where p is a resistivity of the first metal layer (see Ha; para 105), u is a permeability of the first metal layer, and f is the switching frequency (see Ha; para 105).

Re claim 29, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in claim 27, wherein the control system is configured to determine an inductance for each electric phase based on a current ripple of the measured current (see Ha; Fig. 6; para 122; inductance is determine phased on each phase), and wherein the control system is configured to determine the rotor position based on the inductances (see Ha; para 123).

Re claim 30, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in claim 29, wherein the rotor position is determined by comparing the inductances with reference inductances associated with specific rotor positions in a look-up table (see Ha; table 560; para 123).

Re claim 31, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in claim 27, wherein the current sensors are configured to oversample a current ripple of the measured current (see Ha; fig. 1; discloses current being sensed at 103).

Re claim 32, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in claim 27, wherein the stator has a plurality of stator phase windings (see Huh; para 88), and wherein the control system is configured to compensate for a geometric asymmetry of the stator phase windings (see Ha; para 123).

Re claim 33, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in 32, wherein the control system comprises a first transformation block (see Ha; 190) configured to perform the compensation by utilising a transformation of voltage references for the power converter from a rotor reference frame to a three-phase frame (see Ha; para 82), the transformation taking displacement of the stator phase windings (see Ha; Phase voltages are taken into account) in a circumferential direction of the stator, defining the geometric asymmetry, into account (see Ha; para 83).

Re claim 34, Huh in view of Ha teaches the slotless synchronous PM motor system as claimed in claim 33, wherein the control system includes a second transformation block (see Ha; para 191) configured to transform the current measured by the current sensors (see Ha; para 82) to obtain a d-axis current and a q-axis current (see Ha; para 109 and 110), a demodulator block configured to demodulate the q-axis current (see Ha; 180; para 65), and an estimator block including a Pl-observer (see Ha; 136), configured to use feed-forward of the demodulated q-axis current, for determining the rotor position  (see Ha; para 78).

Re claim 35, Huh teaches a method of determining the rotor position of the rotor of the slotless
synchronous PM motor as claimed in claim 22 (Fig. 1-2, 9-20), wherein the method comprises:
but fails to explicitly teach controlling a power converter to inject a current or voltage into the slotless synchronous PM motor;
obtaining current measured in the slotless synchronous PM motor generated due to the injected current or voltage; and
determining the rotor position based on the current.
Ha teaches (Figures 1-18) controlling a power converter (102) to inject a current or voltage (para 75; 102 denotes a voltage type inverter) into the slotless synchronous PM motor (101);
obtaining current measured (fig. 1; discloses current being sensed at 103) in the slotless synchronous PM motor generated due to the injected current or voltage (para para 77; a current detection signal); and
determining the rotor position based on the current (para 78; an initial magnetic pole position estimation value 136 serves to input a detection current and a superposed frequency command and to estimated an initial magnetic pole position).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the system of Huh with the system of Ha to provide more stable
and reliable control (see Ha; abstract).

Re claim 36, Huh in view of Ha teaches the method as claimed in claim 35, wherein the controlling comprises using a switching frequency of switches of the power converter (see Ha; para 75; 102 denotes a voltage type inverter) sufficiently high for a skin depth 6 (see Ha; Fig. 3; para 104) in the first metal layer to be less than a thickness h of the first metal layer (see Ha; para 105), the skin depth 6 (see Ha; para 105), u is a permeability of the first metal layer, and f is the switching frequency (see Ha; para 105).

Re claim 37, Huh in view of Ha teaches the method as claimed in claim 36, wherein the stator has a plurality of stator phase windings (see Huh; para 88), and wherein the controlling comprises compensating for a geometric asymmetry of the stator phase windings (see Ha; para 123).

Re claim 38, Huh in view of Ha teaches the method as claimed in claim 37, wherein the compensating (see Ha; 190) comprises utilising a transformation of voltage references for the power converter from a
rotor reference frame to a three-phase frame (see Ha; para 82), the transformation taking displacement of the stator phase windings (see Ha; Phase voltages are taken into account) in a circumferential direction of the stator, defining the geometric asymmetry, into account (see Ha; para 83).

Re claim 39, Huh in view of Ha teaches the method as claimed in claim 35, wherein the determining
comprises transforming the measured current (see Ha; para 82) to obtain a d-axis current and a q-axis current (see Ha; para 109 and 110), demodulating the q-axis current (see Ha; 180; para 65), and utilising an estimator block including a PI-observer (see Ha; 136), using feed-forward of the demodulated q-axis current (see Ha; para 78).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846     

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846